This is an appeal from a judgment of debt and foreclosure of a deed of trust lien rendered against appellant, Geer, and certain other persons, in the district court of Dallas county, in favor of appellee Union Central Life Insurance Company; Geer alone appealing. *Page 1147 
We find in appellant's brief nothing but abstract propositions of law. There is not so much as one of the propositions which purports to be a plain proposition of law covering some part of the record in the case.
We do not find, in appellant's brief, one assignment of error which is a proposition of law within itself.
Under the rules, statutes, and decisions there must be one or more concrete propositions of law, germane to some assignment or assignments of error, or some one or more of the assignments of error must be a concrete proposition of law, presented in appellant's brief, before we are called upon to consider the brief. Texas Jurisprudence, vol. 3, pars. 612, 613, and cases cited.
This brings us to the question of fundamental error. Finding none, the judgment of the trial court is affirmed.